IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1163
                               Filed May 15, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEAN DAVID GEARY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Patrice

Eichman, District Associate Judge.



      Dean Geary appeals from judgment and sentence entered upon his plea of

guilty to assault causing bodily injury or mental illness. SENTENCE VACATED

AND REMANDED FOR RESENTENCING.



      Jonathon Muñoz of Nidey, Erdahl, Fisher, Pilkington & Meier PLC, Cedar

Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



      Considered by Vogel, C.J., Bower, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


GAMBLE, Senior Judge.

       Dean Geary appeals from judgment and sentence entered upon his written

plea of guilty to assault causing bodily injury or mental illness, in violation of Iowa

Code section 708.2(2) (2018).1 Geary contends his written plea should be set

aside for failure to substantially comply with Iowa Rule of Criminal Procedure

2.8(2)(d)—he argues the district court failed to him inform him of the consequences

of his plea.   However, Geary’s written guilty plea complied with the required

advisory concerning the need to file a motion in arrest of judgment in order to

challenge his plea. See Iowa Rs. Crim. P. 2.8(2)(d), 2.24(3)(a). Geary filed no

motion in arrest of judgment and, thus, waived his right to challenge the guilty

plea.2 See State v. Barnes, 652 N.W.2d 466, 467–68 (Iowa 2002).

       Geary also asserts the court abused its discretion in failing to properly

consider statutory factors in sentencing him.        We review the district court’s

sentencing decision imposing a sentence within the statutory limitations for an

abuse of discretion. State v. Thacker, 862 N.W.2d 402, 405 (Iowa 2015). “In

exercising discretion, the district court must ‘weigh all pertinent matters in

determining a proper sentence, including the nature of the offense, the attending

circumstances, the defendant’s age, character, and propensities or chances for

reform.’” Id. (citation omitted). The district court must provide the reasons for its

sentencing decision on the record so that “a reviewing court will be able to assess

whether there has been an abuse of discretion.” Id. at 407. “[A] ‘terse and succinct’




1
  Geary waived formal reporting of the proceedings.
2
 Geary raises no claim of ineffective assistance of counsel. Any such complaints may be
raised in postconviction-relief proceedings.
                                          3


statement may be sufficient, ‘so long as the brevity of the court’s statement does

not prevent review of the exercise of the trial court’s sentencing discretion.’” Id. at

408 (citation omitted).

       When a defendant waives the reporting of the sentencing hearing, we look

to the sufficiency of the district court’s written sentencing order. See State v.

Thompson, 856 N.W.2d 915, 921 (Iowa 2014).               The use of computerized

sentencing forms is not improper so long as we are able to discern whether the

court properly exercised its discretion. See id. (“In this age of word processing,

judges can use forms, such as the one available in this case, to check the boxes

indicating the reasons why a judge is imposing a certain sentence. If the choices

in the order need further explanation, the judge can do so by writing on the order

or adding to the order using a word processing program.”).

       Here, the district court’s written sentencing order includes the following list

rather than a series of checked boxes:

       Reasons for sentence:
       Nature of offense
       Plea agreement
       Prior record
       Employment Age

       The sentencing order does not indicate the court considered the

defendant’s character, propensities, or chances for reform. Cf. Thacker, 862

N.W.2d at 405. However, there is no requirement the court recite every factor

considered. See, e.g., State v. Mathews, No. 17-0519, 2018 WL 2084831, at *2

(Iowa Ct. App. May 2, 2018) (“[T]he district court need not specifically state every

possible sentencing factor.”). Perhaps as the State argues, consideration of these

factors might be inferred. However, the brevity of the court’s sentencing order—in
                                          4


conjunction with the lack of record from the sentencing hearing—impedes

appellate review of the court’s exercise of discretion. Further, concerning the

court’s consideration of a “plea agreement,” Geary’s written guilty plea notes: “This

guilty plea is entered without any agreement with the [S]tate’s attorney in regards

to the charges against me or my sentence.” The record is devoid of any details of

a plea agreement. We are left to speculate as to whether there was a plea

agreement or what terms may have been considered by the court. See Thacker,

862 N.W.2d at 410 (vacating a sentence and remanding for resentencing where

the record failed to include the details of a plea agreement and, thus, it was unclear

if the court was merely giving effect to the parties’ plea agreement or independently

exercising its discretion); see also State v. Broughton, No. 17-0016, 2017 WL

6513969, at *2 (Iowa Ct. App. Dec. 20, 2017) (remanding where the court was

unable to determine whether the district court properly exercised its discretion in

sentencing).   Because we are unable to determine whether the district court

properly exercised its discretion in sentencing Geary, we vacate the sentence and

remand for resentencing.

       SENTENCE VACATED AND REMANDED FOR RESENTENCING.